 


 HR 3375 ENR: To designate the community-based outpatient clinic of the Department of Veterans Affairs to be constructed at 3141 Centennial Boulevard, Colorado Springs, Colorado, as the “PFC Floyd K. Lindstrom Department of Veterans Affairs Clinic”.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 3375 
 
AN ACT 
To designate the community-based outpatient clinic of the Department of Veterans Affairs to be constructed at 3141 Centennial Boulevard, Colorado Springs, Colorado, as the PFC Floyd K. Lindstrom Department of Veterans Affairs Clinic. 
 
 
1.PFC Floyd K. Lindstrom Department of Veterans Affairs Clinic 
(a)DesignationThe community-based outpatient clinic of the Department of Veterans Affairs to be constructed at 3141 Centennial Boulevard, Colorado Springs, Colorado, shall be known and designated as the PFC Floyd K. Lindstrom Department of Veterans Affairs Clinic. 
(b)ReferencesAny reference in a law, regulation, map, document, paper, or other record of the United States to the building referred to in subsection (a) shall be deemed to be a reference to the PFC Floyd K. Lindstrom Department of Veterans Affairs Clinic.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
